Citation Nr: 0823911	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and son




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claims of service 
connection for bilateral hearing loss, a sinus disability, 
and a low back disability.  In that decision, the RO also 
denied the veteran's application to reopen a claim of service 
connection for a psychiatric disorder.

In April 1999 the veteran testified at a hearing before a 
Decision Review Officer at the RO, and in January 2001 the 
veteran testified at a hearing before the undersigned at the 
RO.

In an August 2001 decision, the Board found that new and 
material evidence had been submitted to reopen the claim of 
service connection for a psychiatric disorder, and remanded 
the issues listed on the title page for further development.  
The issues were also remanded in November 2003 and July 2007.  

In a December 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 30 
percent rating effective June 2, 1998.  The veteran was 
notified of this decision and did not file a notice of 
disagreement.  Therefore, the issue of any higher evaluation 
for this disability is not presently in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability).

FINDINGS OF FACT

1.  Competent medical evidence does not indicate that the 
veteran's sinus disability is related to his military 
service.

2.  Competent medical evidence does not indicate that the 
veteran's low back disability, diagnosed as residuals of a 
lumbar strain, is related to his military service.

3.  The veteran's psychiatric disorder, variously diagnosed 
as schizoaffective disorder and anxiety disorder, was first 
manifest many years after his discharge from service, and 
competent medical evidence does not indicate the condition is 
related to his military service.


CONCLUSION OF LAW

1.  A sinus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  A psychiatric disorder was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

In this case, the veteran was not provided a notice that 
fulfills the requirements of section 5103(a) and 38 C.F.R. § 
3.159(b) before the initial unfavorable RO decision in 
November 1998.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the RO readjudicated the claim and sent the 
veteran a supplemental statement of the case (SSOC) in April 
2008, following the VCAA notice compliance action in March 
2006.  The veteran was provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the notice.  The veteran has been ably represented 
by his attorney, who has presented evidence and argument on 
his behalf.  Therefore, there is no prejudice to him because 
his claims were readjudicated by the RO after appropriate 
VCAA notice was provided.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The March 2006 VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the three "elements" of the notice 
requirement.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
and private medical records, Social Security Administration 
(SSA) records, and reports of VA examinations addressing the 
etiology of the claimed conditions - the dispositive issue.  

The Board acknowledges that efforts to obtain certain medical 
records have been unsuccessful; however, it finds that the RO 
has clearly made sufficient attempts to obtain such records 
and that further development is unnecessary.  In this regard, 
the Board notes that negative responses (no records) have 
been received from Central Florida Family Oral Surgery, 
Central Florida Regional Hospital, and Drs. B.L., H.D. and 
J.C.  In an August 2007 memorandum, the RO indicated that 
outpatient treatment records from the San Juan and Chicago VA 
Medical Center (VAMC) were unavailable.  The memorandum 
stated that all efforts to obtain the records had been 
exhausted and that further attempts would be futile.  In an 
August 2007 letter, the RO advised the veteran that 
authorizations provided for the following contained incorrect 
addresses and were returned as undeliverable: Losan Inc.; 
Clinica San Rafael; Center Community Clinic; Dr. C.C.; Dr. 
W.S.; Department of Salud of Caguas; Dr. R.C.; Dr. H.F.; 
A.A.; M.H., PA, School of Medical; and Ryder Memorial 
Hospital.  The letter requested that the veteran provide 
correct addresses so that the medical information could be 
obtained.  The veteran was also informed that he could obtain 
and submit the evidence himself.  In correspondence received 
from the veteran's attorney in September 2007 it was 
requested that the veteran be given additional time, until 
December 2007, to obtain the records or correct and complete 
addresses.  A January 2008 report of contact reflects that a 
veterans' service representative spoke with the veteran and 
that he indicated that records from the aforementioned 
facilities/physicians were unavailable.  The veteran hoped 
that most of these records were included with the SSA medical 
records in the file.  In this regard, the Board notes that 
the SSA records received in September 2007 include records 
from Drs S.C. and B.L. dated from May 1997 to March 2001.  

Given the above, there is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).



In his most recent correspondence, dated in April 2008, the 
veteran argued that the September 2007 VA examinations were 
inadequate because they were not conducted by the appropriate 
physicians.  Specifically, he maintained that the physician's 
assistant (PA) who performed the examination for his sinus 
disability was a "general doctor, not a nose, ear and throat 
specialist."  He noted that the same PA performed the 
examination for his low back although she did not specialize 
in back/spinal injuries.  The veteran also felt the 
examination for his psychiatric disability was inadequate 
because the physician was a psychologist, not a psychiatrist.  

While acknowledging the veteran's contentions, the Board 
finds that the September 2007 VA examiners reported medical 
histories, provided examination findings regarding the 
veteran's complaints, and provided the appropriate diagnoses.  
In fact, the findings reported appear to be adequate, and 
there is nothing in the September 2007 VA examination reports 
that leads the Board to believe the examinations were less 
than adequate.  The Board notes that the examinations 
regarding the veteran's sinus and low back disabilities were 
performed by a VA certified PA, but nothing suggests that the 
examiner was not competent to perform the required 
examinations and testing.  The Board notes that in Cox v. 
Nicholson, 20 Vet. App. 563 (2007), the Court held that it 
has never required that medical examinations under section 
5103A only be conducted by physicians.  As provided by 38 
C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In Cox, a nurse 
practitioner was found to fit squarely into the requirement 
of section 3.159(a)(1) as a provider competent to provide 
diagnoses, statements, or opinions.  Similarly, in this case, 
the September 2007 VA examiner was a PA, and thus, completed 
medical education and training and meets the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  In addition, the examinations were 
co-signed by a VA physician.  

The Board finds that the veteran's argument that the PA is 
not a "nose, ear and throat specialist" and does not 
specialize in back/spinal injuries misplaced.  In reviewing 
the July 2007 remand instructions, the Board notes that it 
only instructed that the veteran be afforded "ENT (ear, 
nose, and throat)" and "orthopedic" examinations and did 
not at any point indicate that such examinations could only 
be provided by specific medical specialists.  The same holds 
true for the "psychiatric" examination that was requested.  
Again, the Board did not specify who could provide the 
examination.  The Board finds no reason to question the 
adequacy of the examination simply because it was performed 
by a psychologist and not a psychiatrist.  

As a general proposition, the Board notes that the fact that 
an examiner's findings do not support the veteran's claim is 
not a reason to find an examination inadequate.  Moreover, as 
a person without medical training, the veteran is not 
competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). Accordingly, the 
Board rejects the veteran's contention as to the adequacy of 
the September 2007 VA examinations.  

Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Analysis

Entitlement to service connection for a sinus disability.

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a psychiatric disorder.

Pre-existing condition

As an initial matter, the Board notes that evidence of record 
raises a question of whether the veteran had pre-existing 
sinus and low back conditions.  A veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the veteran reported having had sinusitis in 
the June 1962 pre-induction report of medical history; 
however, the sinuses were evaluated as normal on the pre-
induction medical examination.  In addition, although the 
June 1962 pre-induction medical examination noted scoliosis 
of the spine, the examination did not indicate the segment of 
the veteran's spine that was affected.  As no sinus or 
specific low back disabilities were noted on the examination, 
the veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the June 1962 pre-induction examination which 
reflects a diagnosis of sinusitis or low back disability.  
Thus, the only medical record which refers to a sinus 
disability prior to service was based entirely upon the 
veteran's history.  The Court has held that the transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Similarly, the law has provided that history 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  As such, the veteran's history alone, without any 
corroborating medical evidence, is insufficient to rebut the 
presumption of soundness.  Likewise, without any medical 
evidence that the scoliosis of the spine documented in the 
June 1962 pre-induction medical examination pertained 
specifically to the low back, the Board finds such notation 
by itself is insufficient to rebut the presumption of 
soundness.  

Because the presumption of soundness has not been rebutted, 
the claims become one of service connection, without 
consideration of aggravation of a preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Discussion

With respect to Hickson element (1), the September 2007 VA 
examinations resulted in diagnoses of allergic rhinitis, 
residuals of lumbar strain, schizoaffective disorder, and 
anxiety disorder.  So Hickson element (1) has been satisfied 
as to all three claims.  [The Board notes, however, that the 
VA examiner also provided a diagnosis of "sinusitis, 
resolved" and indicated that there was no objective evidence 
of acute or chronic sinus disease.]

With respect to Hickson element (2), in-service disease or 
injury, a review of the service treatment records reveals no 
evidence of complaint, treatment or diagnosis for any of the 
claimed conditions.  The veteran's sinuses and spine were 
evaluated as normal on his April 1964 examination prior to 
service discharge.  [The Board notes that the veteran again 
indicated that he had had sinusitis on the examination's 
Report of Medical History.  In the Physician's Summary of 
this examination it was reported that the veteran said that 
he had had sinusitis during most of his life and the 
condition bothered him infrequently.]  The veteran's 
psychiatric evaluation was also normal.  The Board points out 
that on the veteran's contemporaneously prepared Report of 
Medical History, he related that he thought he was in good 
health; he denied any swollen or painful joints, depression 
or excessive worry, or nervous trouble of any sort.  

The veteran and his attorney have submitted extensive 
argument that he was discharged from service when he failed 
to pass a mental health examination.  The veteran also 
contends that at the time of his discharge, he had been 
scheduled for a court martial which never took place due to 
mental health problems.  He maintains that documentation 
confirms that he was obligated for a six year enlistment and 
that he was discharged prior to his entire enlistment date.  
See May 2008 statement from veteran's attorney.  

In response, the Board notes that the evidence of record 
contains an August 1992 letter from Department of Army, Board 
for Correction of Military Records, to the veteran concerning 
his request for the reason for his separation.  The letter 
states that according to his DD 214 he was released from 
active duty and transferred to the U.S. Reserves on June 4, 
1964 under the provisions of "Army Regulation 635-200, 
paragraph 7, separation program number (SPN) 411 (early 
separation of oversea returnees)."  The letter further 
stated that Army Regulation 635-205, paragraph 7, then in 
effect, provided that personnel inducted or enlisted under 
the Universal Military Training and Service Act would be 
separated from active duty and transferred to the Army 
Reserve, as appropriate, if they had completed 21 or more 
months of active duty in their current tour.  It was noted 
that any applicant whose DD 214 included "Par 9, AR 601-210 
applies" appearing on the face of the discharge certificate 
required a waiver to reenlist.  The Board notes that the 
veteran's DD 214 includes such a citation.  The letter 
concluded that because the veteran was released from active 
duty by reason of being an oversea returnee, a request to 
change the reason for his separation to the convenience of 
the Government was not required.  

Contrary to arguments raised by the veteran, there is simply 
no evidence whatsoever suggesting that he was separated from 
the military due to any mental health problems.  In fact, in 
a September 1993 letter from the Department of Army, Board 
for Correction of Military Records, the veteran was advised 
that a review of his military personnel file by a staff 
member of the Board indicated that he was found physically 
qualified for separation in April 1964, and had a physical 
profile of 111111.  [The "PULHES" profile reflects the 
overall physical and psychiatric condition of an individual 
on a scale of 1 (high level of fitness) to 4 (medical 
condition or physical defect that is below the level of 
medical fitness required for retention in the military 
service).  The "P" stands for "physical capacity or stamina," 
the "U" indicates "upper extremities," the "L" is indicative 
of "lower extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," and 
the "S" stands for "psychiatric condition."  Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson 
v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation 
of the military medical profile system.]  The letter also 
noted the veteran's assertion on his Report of Medical 
History in April 1964 that he thought he was in good health.  

Regarding the veteran's contention that his inservice 
psychiatric problems were confirmed by the fact that he was 
discharged prior to six year enlistment period, the Board 
notes that in November 1999 VA received copies of the 
veteran's service personnel records from the Department of 
the Army.  These documents were accompanied by an explanation 
from the service department in regard to the reasons for the 
veteran's early discharge from service and in regard to the 
character of his service discharge.  Included in this 
documentation is an Acknowledgement of Service Obligation 
signed by the veteran and dated in June 1962.  This document 
indicated that the veteran had been inducted into the U.S. 
Army for two years and had an additional obligation to serve 
in the reserve component for a period that, when added to the 
active service, which totaled six years.  

Given this evidence, the Board finds that the record simply 
does not show that the veteran had any sinus, low back or 
psychiatric condition while in service.  

In addition, a review of the evidence of record shows that a 
psychiatric disability was initially diagnosed in October 
1968 when a private psychiatric evaluation conducted by Dr. 
J.S. noted that the veteran had a somewhat antisocial 
personality and could be classified as a paranoid or a 
schizoid personality with hypochondriacal features.  This was 
more than one year following the veteran's discharge from 
service.  Therefore, the statutory presumption pertaining to 
psychoses is not applicable in this case.  See 38 C.F.R. §§ 
3.307, 3.309.

Based on the above discussion, the Board finds that Hickson 
element (2) has not been met as to any of the claims.  

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
sinus, low back and psychiatric disabilities to his military 
service.  On the contrary, the September 2007 VA PA opined 
that the veteran's allergic rhinitis was not caused or 
aggravated by his active service.  Likewise, the PA concluded 
that the veteran's low back disability, residuals of lumbar 
strain, was less likely as not the result of his military 
service.  In both cases, the PA noted that there was no 
objective of either condition while on active service.  The 
Board notes that the September 2007 VA psychologist also 
provided a negative nexus opinion regarding the diagnosed 
schizoaffective and anxiety disorders.  There has been no 
medical opinion offered in response to contradict these 
medical conclusions against service connection.

Therefore, the only evidence in support of the veteran's 
claims are his statements as well as June 1997 statements 
from his wife and mother to the effect that he was 
psychiatrically normal at the time of his entrance into 
service, but was very nervous and had a violent temper when 
he returned home from military service.  However, it is now 
well established that lay statement on medical matters, such 
as etiology, is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons without medical training are not competent to offer 
opinions on medical matters such as diagnosis or etiology); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The determinative questions presented in this case, i.e. the 
relationship, if any, between the veteran's sinus, low back 
and psychiatric conditions and his military service are 
entirely medical in nature.  Just as the veteran himself is 
not competent to offer medical opinions concerning such 
relationship, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only 
competent medical evidence of record, the September 2007 
opinions of the VA PA and psychologist, are clearly against 
the veteran's claims.  The veteran has submitted no competent 
medical evidence in support of his claims, despite being 
specifically requested to do so.  See the March 2006 VCAA 
letter.

In summary, the preponderance of the evidence is against the 
veteran's claims for service connection for sinus, low back 
and psychiatric disabilities.  And since the preponderance of 
the evidence is against his claims, there is no reasonable 
doubt concerning this to resolve in his favor.  See, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


